Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 23, 2009                                                                                                 Marilyn Kelly,
                                                                                                                   Chief Justice

  138569                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
  DAVID B. FRIED,                                                                                     Diane M. Hathaway,
             Plaintiff-Appellant,                                                                                       Justices

  v                                                                SC: 138569
                                                                   COA: 288629
                                                                   Ingham CC: 08-001078-AV
  PAULA C. REEVES,
            Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 18, 2009
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 23, 2009                       _________________________________________
           s0615                                                              Clerk